Title: To Thomas Jefferson from Samuel Mifflin, 20 December 1805
From: Mifflin, Samuel
To: Jefferson, Thomas


                  
                     Sir
                     
                     Phila Decr 20th 1805
                  
                  I have the honor to acknowledge the receipt of your favors of 9th November, & 12th Decembr, the Latter enclosing a check for One hundred & four Dollars 27/100, being the amount of my bill for Sheet Iron, forwarded to Richmond, some time ago, for your acct.—
                  I have given directions to the manager of the works, if possible, to prepare the Iron you have ordered, but I am certain, that it can be furnished.
                  I remain with great respect Your Obt Srt
                  
                     Saml. Mifflin
                     
                  
               